Citation Nr: 0828538	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-03 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a schedular rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to June 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision of the Portland, Oregon Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 70 percent 
rating for PTSD.  The issue is characterized to reflect that 
the veteran has been awarded a total disability rating based 
on individual unemployability (TDIU).  Therefore, the matter 
of extraschedular consideration of an increased rating for 
PTSD is moot.

The Board also notes that the veteran's representative 
presents arguments regarding permanency of disability; this 
matter has not been developed for appellate review.  
(Notably, in the March 2004 rating decision the veteran was 
advised that his condition was considered permanent in 
nature.)  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (while this appeal was pending) that proper VCAA 
notice in an increased rating claim requires, at a minimum, 
that the claimant be notified that, to substantiate a claim, 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the Diagnostic 
Code under which the disability is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by his demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  The notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) to substantiate his claim.  

On review of the record the Board found that the January 2004 
notice letter to the veteran following his filing of the 
instant claim for increase, in November 2003, does not 
contain information that is fully Vazquez-compliant.  As the 
case is being remanded anyway, the RO will have the 
opportunity to provide the required notice.  

In June 2005, the veteran submitted additional evidence 
(medical records and a medical opinion from Dr. W.E.L.).  
This evidence is pertinent to the matter at hand, has not 
been considered by the RO, and the appellant has not waived 
initial Agency of Jurisdiction (AOJ) consideration of this 
evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  [In July 2008, the Board sought clarification from 
the veteran and his representative as to whether they wished 
to waive initial AOJ consideration of the additional 
evidence.]  No response was received in the 45 day period 
allotted for response.  Consequently, the Board has no 
recourse but to remand the case for initial AOJ consideration 
of the additional evidence received.  

It appears that the veteran receives ongoing treatment for 
his service-connected psychiatric disability.  Records of 
such treatment likely contain information pertinent to the 
matter at hand (and any VA records are constructively of 
record), and must be secured.

Finally, in the additional evidence the veteran submitted his 
treating psychiatrist offers an opinion that the PTSD 
warrants a 100 percent rating.  However, the GAF score 
assigned (55) appears to be inconsistent with a 100 percent 
(total) rating.  Furthermore, the psychiatrist does not 
comment regarding the presence or absence of the various 
symptoms listed in the General Formula for Rating Mental 
Disorders schedular criteria for a 100 percent rating.  Since 
it is nearly 4 years since the veteran was last formally 
examined by VA to evaluate his psychiatric disability, and he 
alleges his current psychiatric disability picture warrants a 
schedular increased rating, a contemporaneous VA psychiatric 
examination is necessary.

The veteran is advised that 38 C.F.R. § 3.655(b) provides 
that when a veteran fails to report for an examination 
scheduled in connection with a claim for increase, the claim 
shall be denied.

It is also noteworthy that the Court has held that "staged" 
ratings may be appropriate in an increased rating claim where 
the factual findings show distinct time periods when the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 
(2007).

Accordingly, the case is REMANDED for the following:

1.  The RO must send the veteran a letter 
providing the notice required in claims 
for increase under Vazquez-Flores v. 
Peake, supra, and specifically identifying 
the information necessary to substantiate 
the increased rating claim (i.e., the 
criteria for a schedular 100 percent 
rating), and including examples of medical 
and lay evidence he may submit to 
substantiate his claim.  He should have 
opportunity to respond.  

2.  The veteran should be asked to 
identify all sources of psychiatric 
treatment he has received since December 
2004 (and to provide releases for reports 
of any private treatment).  The RO should 
secure the complete clinical records his 
psychiatric treatment from all sources 
identified. 

3.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the current severity of his 
PTSD.  The veteran's claims file and a 
copy of the schedular criteria for rating 
psychiatric disorders (i.e., General 
Rating Formula for Mental Disorders) must 
be made available to, and reviewed by the 
examiner.  The examiner must comment on 
the presence or absence of each of the 
symptoms listed in the criteria for a 100 
percent schedular rating, and should also 
indicate whether or not the veteran has 
any other symptoms of PTSD of like 
gravity.  If a GAF score is assigned, the 
examiner must discuss the significance of 
the score and reconcile it with the 
clinical findings (symptoms) noted.  The 
examiner must explain the rationale for 
all opinions given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

